DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 08th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,607,968 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
The amendment filed on January 08th, 2021 has been acknowledged.  By this amendment, claims 1, 5, 8, and 12 have been amended, claim 13 has been cancelled, and claim 15 has been newly added.  Accordingly, claims 1-12, 14, and 15 are pending in the present application, in which claims 1, 8, and 12 are in independent form.  Applicant’s amendment to the title has been accepted.
               Rejoin the Claims
Claims 1-11 and 15 are allowable.  Claims 12 and 14 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a). The restriction requirement between inventions as set forth in the Office action mailed on August 19th, 2020, is hereby withdrawn and claims 12 and 14 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Kyle W. Kellar (Reg. No. 71,165) on April 07th, 2021.
The application has been amended as follows:
In the Specification:
On page 1, in the first paragraph [0001] immediately following the title, under CROSS-REFERENCE TO RELATED APPLICATIONS, line 2, after “March 21, 2018," please insert --issued as U.S. Patent No. 10,607,968,--.
In the claims:
In independent claim 1, line 16, please replace “the second contact is disposed on the insulation” with --the second contact is disposed on a side surface of the insulation--.

In independent claim 12, line 20, please replace “disposed on the insulation” with --disposed on a side surface of the insulation--.
In independent claim 12, line 24, please replace “contacting a side surface” with --contacting the side surface--.
Allowable Subject Matter
Claims 1-12, 14, and 15 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on January 08th, 2021 (see Applicant’s persuasive arguments in the remarks on page 8, line 16 to page 11, line 21), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “wherein at least a portion of the second contact is disposed on a side surface of the insulation pattern and wherein the second contact comprises a first portion directly contacting the second electrode, a second portion directly contacting the second portion of the light emitting diode, and a third portion directly contacting the side surface of the insulation pattern”, as recited in independent claims 1 and 12, respectively, and “the light emitting diode including a lower surface facing the substrate, an upper surface opposite the lower surface, and a side surface between the lower surface and the upper surface, a second contact contacting the second electrode and directly contacting the 
Claims 2-7, 9-11, 14, and 15 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892